Citation Nr: 0000483	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-43 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
RO, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
residuals of a right knee meniscectomy.  In January 1997, the 
RO increased the evaluation to 20 percent.  In February 1997, 
the VA received the veteran's dissatisfaction with the 
increased rating and he asserted that his disability 
warranted a 30 percent evaluation.

In December 1997 and December 1998, the Board remanded the 
case to the RO for further development.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of a right knee 
meniscectomy primarily include slight limitation of motion, 
some anterior posterior looseness of the knee but 
questionable instability, knee pain (alleviated, in part, by 
use of a knee brace and therapy), tenderness, and muscle 
atrophy and weakness; although a single x-ray indicating 
degenerative changes is of record, the preponderance of the 
radiographic evidence of record does not support a diagnosis 
of arthritis of the right knee.  




CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for service-connected residuals of a right knee 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The report of a VA joints examination in January 1994 
includes the veteran's report of having twisted his right 
knee after falling into a hole in service, and having had 
surgery for a tear of the medial meniscus.  The veteran then 
had tenderness of the medial and lateral aspects of the right 
knee on flexion and extension.  There was no lateral 
instability, and range of motion revealed flexion to 140 
degrees and extension to 0 degrees.  The veteran was 
diagnosed with status post meniscectomy of the right knee 
with residuals.

A January 1994 radiology report of the right and left knees 
includes an impression of no significant bone or joint 
abnormality of the knees.

On a VA joints examination in March 1996, the veteran was 
reported to be ambulatory with a slight limp on the right 
side.  Objective examination revealed an apparently normal 
right knee.  There was no swelling or deformity, except for a 
residual scar on the medial aspect of the right knee.  The 
examiner reported that the veteran was unusually sensitive to 
touch on the right knee in spite of the fact that there was 
no inflammation or swelling.  Joint movement was reported to 
be normal.  Range of motion testing of the right knee 
revealed flexion to 100 degrees and extension to 0 degrees.  
An August 1995 x-ray report indicated that there was no 
significant bone or joint abnormality of the right knee.  The 
assessment was postoperative residual of the medial 
meniscectomy of the right knee, with no arthritis found on x-
ray of the right knee.

In September 1996 report, a private physician with Northeast 
Ohio Orthopaedic Associates, Inc., indicated that the veteran 
used a brace on his right knee and complained of pain with 
weight bearing and swelling in the posterior aspect of the 
knee.  Examination revealed tenderness along the medial joint 
line, but no ligamentous laxity to varus or valgus stress.  
The physician indicated that x-rays showed evidence of medial 
compartment degenerative changes with a slight peaking of the 
spines in the intercondylar notch; no x-rays were submitted.  
The impression was medial compartment degenerative arthritis 
and possible anterior cruciate ligament insufficiency of 
moderate laxity.

In an October 1996 addendum to the September 1996 report, the 
private physician reported that with respect to the veteran's 
range of motion of the right knee, there was a 5-degree 
extension lag and flexion to 115 degrees.  Examination 
revealed no evidence of malunion of the tibia and fibula.  
The veteran was reported to have an equivocal Lachman's test 
with a 3.5 mm., side-to-side difference on instrumented 
testing of the knee, which was indicative of a moderate 
instability.  The examiner assessed significant medial 
compartment degenerative arthritis with a varus deformity.

In October 1996, the veteran had a personal hearing before 
the RO.  During the hearing, the veteran reported that he had 
had problems with motion of the right knee due to pain, .  He 
reported that he also had swelling of the right knee that 
limited his range of motion.  He reported that he wore a 
brace and received therapy on his right knee.

The RO received VA outpatient treatment records, reflecting 
treatment from May 1996 to October 1997, in January 1998.  In 
September 1996, range of motion of the right knee was 
reported to measure from 0 to 120 degrees.  The impression 
was early degenerative joint disease of the right knee, 
status post-medial meniscectomy.  In April 1997, the veteran 
was reported to have minimal effusion of the right knee.  X-
rays were reported to demonstrate a "still preserved joint 
space."  The veteran was assessed with mild degenerative 
joint disease of the right knee.  In October 1997, the 
veteran was reported to have right knee pain and to wear a 
brace with good relief.  Range of motion of the right knee 
was reported to be from 5 to 105 degrees with some pain.  The 
veteran was assessed with mild right knee degenerative joint 
disease status post medial meniscectomy.

On a VA joints examination in February 1998, the veteran was 
reported to have pain, stiffness, swelling and an occasional 
giving away of the right knee.  He was reported to have some 
problems with prolonged standing and walking on it.  He was 
reported to currently wear a brace and not to use a cane.  He 
was reported to periodically have flare-ups for a week or 
two, which made it more difficult to stand and walk, but he 
was noted to be able to function on the job and to do normal 
daily activities.  The veteran was reported to be able to 
ambulate and to have a well-healed medial scar.  There was 
reported to be some slight tenderness and soreness over the 
medial joint line and slight to moderate pain on motion.  
Range of motion was reported to be from 0 to 130 degrees both 
actively and passively.  There was reported to be no evidence 
of effusion, although a slight amount of crepitation with 
motion was noted.  The veteran was reported to have a 
negative McMurray's test and he was stable to medial and 
lateral testing.  He was reported to have only slight 
anterior posterior looseness.  The veteran was diagnosed with 
residual postoperative meniscectomy of the right knee.

On a February 1998 VA radiology report of the right knee, the 
impression was mild degenerative changes of the knee, 
otherwise normal.

The report of a VA joints examination in February 1999 
includes a noted history that a private physician had taken 
x-rays of the veteran's right knee that showed degenerative 
changes and a question of some instability, and that other 
records had not shown as much arthritis.  The veteran 
complained of pain, tenderness, swelling, stiffness and 
locking of the right knee.  The veteran wore a brace on the 
knee and complained of pain with repetitive use and weather 
changes.  The veteran indicated that the right knee was a 
persistent problem that had been gradually getting worse with 
time.  He denied using medication for his knee, although he 
occasionally wore a brace and used a cane.  He reported that 
he currently worked at the post office and that prolonged 
standing aggravate his ability to perform his daily 
activities.  He did report that he was able to perform his 
job, although it was difficult to perform any climbing or 
crawling type activities.  

On examination, the veteran ambulated without a brace or cane 
with a slight limp on the right side.  He had a well-healed 
scar from surgery and generalized knee pain, soreness and 
tenderness throughout the range of motion.  Range of motion 
testing of the right knee revealed flexion from 0 to 115 
degrees, which was not limited by pain.  There was reported 
to be some patellofemoral tenderness and patellofemoral 
crepitation with pain.  The veteran was reported possibly to 
have a slight deformity with some slight varus of the right 
knee and to have problems with squatting secondary to pain.  
He was reported to have about an inch of atrophy in the right 
thigh and a half-inch of atrophy in the right calf.  
McMurray's sign was negative, and the right knee was reported 
to be stable on medial and lateral testing.  He was reported 
to have some looseness to anterior posterior testing.

The veteran was diagnosed with residual postoperative 
meniscectomy of the right knee with arthritis and 
instability.  The examiner concluded that the veteran was 
going to have difficulties with his leg with prolonged heavy 
use and climbing and crawling activities and that it was a 
chronic problem.  The examiner indicated that it was 
difficult to describe flare-ups and that he could therefore 
not describe any change in pain or weakness of motion due to 
flare-ups.  The examiner reported that there was some 
functional loss due to muscle atrophy, weakness and lost 
motion of the knee.  

On a February 1999 VA radiology report of the right knee, the 
impression was no significant bone or joint abnormality in 
the knee.




II.  Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted above, the veteran's service-connected residuals of 
a right knee meniscectomy are currently rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that diagnostic code, "other" impairment of 
the knee, such as recurrent subluxation or lateral 
instability, which is slight, warrants a 10 percent 
evaluation.  Moderate impairment warrants a 20 percent 
evaluation; whereas severe impairment warrants a 30 percent 
evaluation is warranted for severe impairment.

Applying the relevant rating criteria to the evidence of 
record, the Board finds that with resolution of all 
reasonable doubt in the veteran's favor, assignment of a 30 
percent evaluation under Diagnostic Code 5257 is warranted.  

Overall, the medical evidence cited to above reveals not more 
than overall moderate impairment.  With the exception of a 
five degree loss of extension reported by a private examiner 
in October 1996 and in connection with VA outpatient 
treatment in October 1997, extension of the knee has 
consistently been reported as normal (0 degrees), and 
flexion, ranging 100 to 130 degrees, has not been shown to be 
more than slightly reduced, even when the veteran indicated 
that he experienced pain on range of motion resting.  See 
38 C.F.R. § 4.71, Part II (defining "standard" knee motion 
as from 0 (extension) to 140 degrees (extension)).  Some 
posterior looseness of the knee (assessed as slight in 
February 1998) is shown, although instability is 
questionable.  While private examiners have indicated that 
the veteran has instability, he wears a knee brace, and, more 
recently, he sometimes utilizes (denied in February 1998 but 
asserted in February 1999), lateral or medial instability has 
not been substantiated on VA testing; for example, in 
February 1999, the VA examiner indicated that while the 
veteran had slight deformity with some slight varus of the 
right knee and problems with squatting secondary to pain, the 
right knee was stable on medial and lateral testing..  
Unquestionably, the veteran complains of (and has sought 
treatment for) knee pain and tenderness, to include with use; 
however, the evidence indicates that he has been prescribed 
no medication for the pain, and that such pain is at least 
partially alleviated by the use of the knee brace and therapy 
(a VA outpatient treatment noted dated in October 1997 
indicates that the veteran had "good relief" of knee pain 
with the brace).  The February 1999 VA examiner also 
indicates that the veteran has muscle atrophy and weakness, 
which resulted in some functional loss, he was unable to 
assess the extent of functional loss due to pain or weakness 
during flare-ups.

The Board does not doubt that the veteran right knee 
disability is a chronic problem, and that his symptoms are 
exacerbated with, as indicated by the February 1999 examiner, 
prolonged heavy use and climbing and crawling activities.  
However, the medical evidence establishes that no more than 
slight overall impairment is demonstrated objectively.  Given 
the veteran's subjective complaints, and considering that he 
could conceivably experience additional functional loss due 
to pain and weakness during flare-ups, the Board agrees with 
the RO that the veteran's right knee disability more nearly 
approximates moderate overall impairment, consistent with the 
currently 20 percent evaluation.  See 38 C.F.R. § 4.7.  
However, even considering the pain and weakness associated 
with the right knee, in the absence of evidence of more 
significant disability, there simply is no basis for 
assignment of the maximum 30 percent evaluation under 
Diagnostic Code 5257.  Indeed, the evidence does not 
establish that the veteran's pain and weakness is so 
debilitating as to establish severe impairment under that 
diagnostic code, notwithstanding the limited clinical 
findings.  

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for more than the currently 
assigned 20 percent evaluation for the veteran's right knee 
disability.  Even considering conceivable functional loss due 
to pain or weakness, there is no evidence that veteran has, 
or has right knee disability comparable to, ankylosis, 
flexion limited to 15 degrees, extension limited to 20 
degrees or more, or malunion of the tibia and fibula, so as 
to warrant assignment of more than a 20 percent evaluation 
under Diagnostic Codes 5256, 5260, 5261, and 5262, 
respectively.   

There also is no basis for assignment of more than a single 
evaluation for the veteran's disability.  In this regard, the 
Board notes that, in a precedent opinion, the General Counsel 
of VA held that a veteran who has arthritis and instability 
in his knee may receive separate ratings under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Moreover, the VA General Counsel has 
also held that separate ratings are only warranted in those 
type of cases where the veteran has a limitation of motion in 
his knees to at least meet the criteria for a zero-percent 
rating under Diagnostic Codes 5260 or 5261, or (consistent 
with DeLuca, supra, and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing that the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

The record in this case includes several private and VA 
medical assessments of arthritis and degenerative changes.  
However, for VA purposes, arthritis must be established by x-
ray.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  Here, the 
preponderance of the radiographic evidence of record does not 
support a conclusion that the veteran, in fact, currently 
suffers from arthritis.  While a February 1998 x-ray was 
interpreted as revealing mild degenerative changes, x-rays 
taken in 1994, 1996, and, significantly, most recently in 
1999, revealed no significant bone or joint abnormality in 
the knee.  Such findings are consistent with an April 1997 
interpretation of "still preserved joint space."  While 
both the reports of both the March 1996 and February 1999 VA 
examinations include notation that a private physician had 
taken x-rays of the veteran's right knee that showed 
degenerative changes, no such x-rays, or any report 
pertaining thereto, are of record.  Moreover, while the 
February 1999 VA examiner assessed arthritis, such assessment 
appears to have been made without benefit of review of the x-
rays taken in conjunction with that examination which, as 
indicated above, revealed no significant bone or joint 
abnormality in the right knee.

Based upon the evidence noted above, with particular emphasis 
on the most recent radiology report of the right knee, the 
Board finds that a preponderance of the evidence shows that 
the veteran's service-connected residuals of a right knee 
meniscectomy do not currently include arthritis in the right 
knee.  See 38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Consequently, separate ratings under 
Diagnostic Codes 5003 and 5257, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, are not assignable.

Accordingly, for all the foregoing reasons, the Board finds 
that there is no basis for the assignment of a schedular 
evaluation in excess of 20 percent for the service-connected 
residuals of a right knee meniscectomy.  In reaching the 
above determinations, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's right knee disability so as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In fact, on the 
most recent VA examination in February 1999, while prolonged 
standing was reported to aggravate the veteran's ability to 
perform his daily activities at work, the veteran, himself, 
reported being able to adequately perform his job.  Clearly, 
some interference with employment is contemplated in the 
current 20 percent evaluation for the service-connected right 
knee disability; more than that, however, simply is not 
shown.  In addition, there is no showing that the service-
connected right knee disability has necessitated frequent 
periods of hospitalization or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A disability evaluation in excess of 20 percent for the 
veteran's service-connected residuals of a right knee 
meniscectomy is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

